Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 2/18/2020.  Claims 1-20 are currently pending. Applicant’s election without traverse of claims 5-20 in the reply filed on 7/25/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea.  
One or more computer-readable storage media having instructions for a missing entity service stored thereon that when executed by a processor, direct a system to: receive a missing entity service request requesting a missing entity alert, the missing entity service request being an API call comprising missing entity account information and merchant information; obtain contact information for a missing entity contact associated with the missing entity account information; and   communicate, via a messaging application, the missing entity alert to the missing entity contact using the obtained contact information.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (databases, point of sale, credit/entity card) (although not actually recited in the claims, are recited in the specification) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of databases, point of sale, credit/entity card (although not actually recited in the claims, are recited in the specification) when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Database: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Processor/POS: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Communication interface: for sending and receiving information. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Credit Card/Entity Card – for storing information relating to conducting a transaction and contact information.  The Examiner takes Official notice that it is old and well known in the art for credit cards and missing person cards to contain contact information that can be extracted by a card reader.

	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0239733 A1 to Hertz et al. (“Hertz”), in view of Official Notice.


In regards to claims 5 and 12-13, Hertz discloses the following limitations:
One or more computer-readable storage media having instructions for a missing entity service stored thereon that when executed by a processor, direct a system to: receive a missing entity service request requesting a missing entity alert, the missing entity service request being an message (Hertz discloses a system and method by which an article that has a unique tag, label or the like is attached to an item, the point of sale then obtains the location information and tag information and forwards the info to the article return service provider, the service provider then determines the contact info of the owner of the item and informs them of the missing item and the location of the item so they may get the item returned.  see at least Hertz Abstract.)
obtain contact information for a missing entity contact associated with the missing entity account information; and (see at least Hertz Abstract and ¶ 0042 “The server would identify the contact information of the individual associated with the tag and subsequently notify the individual of the status of the luggage”)
communicate, via a messaging application, the missing entity alert to the missing entity contact using the obtained contact information. (see at least Hertz ¶ 0042 “The notification can be direct to the individual, such as a message received by a Smartphone, a posting on a display, and the like.”)
Hertz does not appear to specifically disclose the following limitations:
an API call;
merchant information;
However the Examiner takes Official Notice that it is old and well known in the art to interface with a POS and service provider using API calls, and further that merchant information is considered location information with regards to the present invention and applied art.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Hertz the teachings of Official Notice in order to provide multiple ways of interfacing with the system, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 6 and 15, Hertz discloses the following limitations:
wherein the instructions to obtain the contact information direct the system to: communicate with a contacts data resource to obtain the contact information for the missing entity contact associated with the missing entity account information. (see at least Hertz Abstract and ¶ 0042 “The server would identify the contact information of the individual associated with the tag and subsequently notify the individual of the status of the luggage”)

In regards to claims 7 and 16, Hertz discloses the following limitations:
wherein the merchant information comprises a merchant name, a merchant location, merchant contact information, or a combination thereof. (see at least Hertz Abstract and ¶¶ 0022 “transmitting the unique article identifier and the current location of the forgotten article to the article return service provider server;”)

In regards to claims 8 and 17, Hertz discloses the following limitations:
wherein the missing entity account information comprises an account number. a name of a missing entity, or a combination thereof. (see at least Hertz ¶¶ 0027-0028)

In regards to claims 9 and 19, Hertz discloses the following limitations:
wherein contact information comprises a missing entity contact name. a missing entity contact email address, a missing entity contact phone number. or a combination thereof. (see at least Hertz ¶¶ 0073-0074)

In regards to claims 10 and 18, Hertz discloses the following limitations:
wherein the messaging application is a phone application. a simple messaging service (SMS) application, a multimedia messaging service (MMS) application, an email application, or an instant messaging application. (see at least Hertz ¶¶ 0073-0074)


In regards to claim 14, Hertz discloses the following limitations:
wherein the request is a transaction request, the transaction request being an authorization request or a preauthorization request. (see at least Hertz ¶ 0206)

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0239733 A1 to Hertz et al. (“Hertz”), in view of Official Notice, in further view of United States Patent Application Publication No. 2006/0265298 A1 to Lee et al. (“Lee”).

In regards to claim 11, Hertz discloses using a payment network when specifically locating payment cards (see at least Hertz Figure 4, Abstract, ¶¶ 0044 and 0200), however, does not appear to specifically disclose the following limitations:
wherein the missing entity service request is received from a payment network, wherein the payment network includes a missing entity platform. 
The Examiner provides Lee to teach the following limitations:
wherein the missing entity service request is received from a payment network, wherein the payment network includes a missing entity platform. (see at least Lee Abstract and Figure 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Hertz the teachings of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 20, Hertz discloses using a payment network when specifically locating payment cards (see at least Hertz Figure 4, Abstract, ¶¶ 0044 and 0200), however, does not appear to specifically disclose the following limitations:
wherein the missing entity service request is received from a conventional payment network or a payment network that includes a missing entity platform.
The Examiner provides Lee to teach the following limitations:
wherein the missing entity service request is received from a conventional payment network or a payment network that includes a missing entity platform. (see at least Lee Abstract and Figure 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Hertz the teachings of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/           Primary Examiner, Art Unit 3627